DETAILED ACTION
Response to Amendment
This Office Action is in response to the Applicant’s amendments filed on February 16, 2021.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or fairly suggest including one bit in the DCI as a control bit, wherein the network node selectively sets the control bit to one of two possible states, wherein a first state among the two possible states triggers the UE to reset a Contention Window (CW) size used by the UE for at least one LBT attempt performed by the UE in the LBT procedure, and wherein a second state among the two possible states triggers the UE to set the CW size for the at least one LBT attempt according to predefined rules, as recited in independent claims 88 and 95.
The prior art of record does not teach or fairly suggest the one bit serving as a control bit for the UE and being set to one of two possible states, wherein a first state among the two possible states triggers the UE to reset the CW size for the at least one LBT attempt, and wherein a second state among the two possible states triggers the UE to set the CW size for the at least one LBT attempt according to predefined rules, as recited in independent claims 102 and 107.
With regards to claims 88, 95, 102 and 107, the closest prior art reference of record, Yang et al. (US 2018/0213563), discloses sending downlink control information (DCI) for a User Equipment (UE), the DCI indicating an uplink grant to schedule an uplink transmission by the UE in an unlicensed frequency band, where the UE will perform a Listen Before Talk (LBT) procedure in conjunction with performing the uplink transmission.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication from the examiner should be directed to ABDULLAHI AHMED whose telephone number is (571) 270-3652. The examiner can normally be reached on M-F 8:00AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571)272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. A./Examiner, Art Unit 2472

/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472